Citation Nr: 1120237	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  06-24 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a cold weather injury in the left foot.

2.  Entitlement to service connection for residuals of a cold weather injury in both hands.

3.  Entitlement to service connection for a bilateral kidney disorder.

4.  Entitlement to service connection for an enlarged prostate.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD) based on personal harassment.

6.  Entitlement to an initial compensable disability rating for status post fistulotomy prior to June 6, 2006.

7.  Entitlement to an initial disability rating in excess of 10 percent for status post fistulotomy as of June 6, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 7, 1990, to July 10, 1990; October 24, 1994, to March 10, 1995; January 28, 2000, to February 13, 2000; March 1, 2001, to April 1, 2001; and from March 1, 2004, to December 21, 2004.  He also served in the Army National Guard from March 22, 1990, to August 1, 1990, and from August 25, 1994, to April 15, 2005.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, where the Veteran's claims file was temporarily transferred due to Hurricane Katrina, and by the VARO in New Orleans, Louisiana.  In a November 2005 rating decision, the St. Louis RO, inter alia, denied service connection for cold weather injuries of the feet and hands, a bilateral kidney disorder, and PTSD, and granted service connection for status post fistulotomy at a noncompensable disability rating.  

In the November 2005 rating decision, the RO also denied service connection for high cholesterol and for asbestos exposure.  The Veteran did not perfect an appeal of the issue of high cholesterol by filing a notice of disagreement (NOD) and substantive appeal (e.g., VA Form 9 or equivalent statement); thus, it is not before the Board.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2010).

Subsequently, in an October 2006 rating decision, the RO increased the disability rating for status post fistulotomy to 10 percent, effective June 6, 2006.  Inasmuch as a higher evaluation is potentially available and as the rating was already in appellate status, the Board will consider entitlement to a higher initial rating for status post fistulotomy for the entire appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In a December 2006 rating decision, the New Orleans RO denied service connection for enlarged prostate.

Additionally, while the Veteran perfected an appeal of the issue concerning asbestos exposure, he indicated his wish to withdraw his appeal regarding this issue in a written statement dated in March 2011.  38 C.F.R. § 20.204 (2010).  Therefore, that issue is not in appellate status. 

Finally, in a June 2009 rating decision, the RO granted service connection for anxiety disorder at a 50 percent disability rating.  The Veteran also did not appeal either the initial rating or effective date assigned for this issue; therefore, it is not before the Board.  See Grantham, 114 F.3d at 1156.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).  Here, the Veteran was granted service connection for anxiety disorder by the aforementioned June 2009 rating decision.  As such, the only claimed acquired psychiatric disability that has not yet been adjudicated is PTSD.

As support for his claims, the Veteran provided testimony before the undersigned Veterans Law Judge at a hearing held at the RO (Travel Board hearing) in March 2011.  The transcript of the hearing has been associated with the claims file and has been reviewed. 

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the issues currently on appeal, the Board finds that further development of the evidence is required.

Initially, some discussion is required as to the context of the remand for PTSD based on personal assault / harassment.  In the case at hand, the Veteran contends that he suffers from PTSD as the result of retaliation from other service members and officers due to whistle-blowing action he took while in service.  The Veteran indicated that he filed a complaint with the Inspector General while in service in March 2004, which resulted in harassment against him, such as showing him pictures of beheadings, verbally threatening him, and not allowing him time to recover from surgeries; and two court martials.  As a result of this stressor, the Veteran asserts that he now spends his days looking over his shoulder, being unable to sleep, and having nightmares.  See the Veteran's statement dated in November 2006 and March 2011 Travel Board hearing transcript.  

With regard to the above stressor, the Board acknowledges that, on July 13, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39,843 -39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3).  However, the Veteran's alleged stressor in the present case does not involve "fear of hostile military or terrorist activity," as contemplated by the amended regulation.  Therefore, it does not fit within the parameters of the regulation change, such that the regulation change is of no benefit to this particular Veteran's case.

With regard to the Veteran's alleged stressor, a review of the Veteran's service personnel records reveals a March 2004 memorandum from the Department of the Army concerning the Veteran's separation from service.  This memorandum indicated that the Veteran engaged in conduct that was prejudicial to the good order and discipline of the unit, including contempt for authority and blatant disregard for orders.  It also indicated that there was a pending trial by court martial.  An April 2004 email written by the Veteran confirms that he had an upcoming trial by court martial, and indicated that he was being coerced into taking an Article 15.  The email also indicated that the Veteran was having problems with his particular unit of service, and that his re-enlistment form was forged.  A September 2004 memorandum concerning the review of record for the Veteran's court martial indicated that the sentence was not legal in that the specification as to which there was a finding of guilt failed to state an offense.  In an October 2004 memorandum, the Veteran's court martial was set aside, and all his rights, privileges, and property were restored.

The establishment of service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

Because personal assault is an extremely personal and sensitive issue, many incidents are not officially reported, which creates a proof problem with respect to the occurrence of the claimed stressor.  In such situations, it is not unusual for there to be an absence of service records documenting the events the Veteran has alleged.  The victims of such trauma may not necessarily report the full circumstances of the trauma for many years after the trauma.  Thus, when a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5); see also Patton v. West, 12 Vet. App. 272, 277 (1999) and YR v. West, 11 Vet. App. 393, 398-99 (1998).

Examples of such evidence include, but are not limited to, records from law enforcement authorities; rape crisis centers; mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id.

The Court has set a relatively low bar for interpreting a claim for PTSD as one involving a personal assault stressor for which the provisions of 38 C.F.R. 
§ 3.304(f)(3) are applicable.  See, e.g., Bradford v. Nicholson, 20 Vet. App. 200 (2006) (Veteran alleged that his sergeant kicked her down a set of stairs).  Moreover, VA itself has defined personal assault very broadly to include an event of human design that threatens or inflicts harm.  Examples of personal assault include rape, physical assault, domestic battery, robbery, mugging, stalking, and harassment.  See VA Adjudication Procedure Manual M21-1MR, Part III, Subpart iv., Ch. 4, Section H, part 30(a) (Aug. 1, 2006); VA Adjudication Procedure Manual M21-1MR, Part IV, Subpart ii., Ch. 1, Section D, part 17(a), (c) (Dec. 13, 2005).

For personal assault PTSD claims, an after-the-fact medical opinion can serve as the credible supporting evidence of the stressor.  38 C.F.R. § 3.304(f)(5); Bradford v. Nicholson, 20 Vet. App. 200, 207 (2006); Patton v. West, 12 Vet. App. 272, 280 (1999).  See also VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section H, part 30(b), (c), (e) (Aug. 1 ,2006).

Since personal assault is interpreted in a very broad fashion by the VA, the Board believes that the Veteran's allegation of in-service harassment would constitute personal assault for purposes of adjudicating a PTSD claim.  See VA Adjudication Procedure Manual M21-1MR, Part III, Subpart iv., Ch. 4, Section H, part 30(a) (Aug. 1, 2006); VA Adjudication Procedure Manual M21-1MR, Part IV, Subpart ii., Ch. 1, Section D, part 17(a), (c) (Dec. 13, 2005).

Initially, with regard to the issue of PTSD, the RO already sent a Veterans Claims Assistance Act of 2000 (VCAA) notice letter.  38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This letter was sent to the Veteran in December 2004.  However, this letter did not specifically advise the Veteran of what evidence is necessary to substantiate his claim for PTSD based on in-service harassment.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that alternative evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor.  The Veteran should also be allowed the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. 
§ 3.304(f)(5).  In fact, in Bradford v. Nicholson, 20 Vet. App. 200 (2006), the Court held that 38 C.F.R. § 3.304(f) "unequivocally" provides that VA cannot deny a PTSD claim without first providing the requisite notice discussed above.  See also Patton v. West, 12 Vet. App. 272, 281-82 (1999) (noting that the RO must send the claimant a "special PTSD personal-assault letter" and questionnaire to assist VA in identifying alternative sources of evidence to establish an in-service stressor).  Finally, the Court most recently emphasized that, in claims of service connection for PTSD based on in-service personal assault, the VA has a heightened burden of VCAA notification.  Gallegos v. Peake, 22 Vet. App. 329, 336-37 (2008).

In addition, the VCAA letter failed to advise the Veteran precisely of what evidence is necessary to substantiate the claim for PTSD in general.  That is, the Veteran was not advised that establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with VA regulations; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  Therefore, a remand is required for the AOJ to provide the Veteran with a specific VCAA notice letter necessary for PTSD cases based on in-service personal assault or harassment.

Furthermore, a remand is necessary to obtain VA treatment records that may pertain to the Veteran's disabilities currently on appeal.  Initially, in a May 2007 VA Form 21-4142, the Veteran authorized the release of VA treatment records concerning all his disabilities dated from 2002 to the present.  While the RO has obtained VA treatment records since 2005, it has not obtained any VA treatment records prior to 2005.  As such, these treatment records may contain information regarding the diagnosis of, or treatment for, the disabilities currently on appeal, and shed light on whether the Veteran was treated during service for any of these disabilities.  Thus, if any such medical records exist, they should be obtained and associated with the claims file.  

The AOJ also should obtain VA treatment records dated from May 2009 to the present.  In this regard, in a March 2011 statement, the Veteran requested that his current treatment records be associated with the claims file.  In addition, during the aforementioned March 2011 Travel Board hearing, the Veteran testified that his treating physician has recently confirmed a diagnosis of PTSD.  Thus, the RO also should attempt to obtain these treatment records, which may pertain to the Veteran's claims.

In this regard, VA's duty to assist pertains to obtaining records of the Veteran's relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  The RO should attempt to obtain the VA treatment records discussed above, and, if they no longer exist, must make this express declaration to confirm that further attempts to obtain them would be futile.  The Veteran also has to be apprised of this.

Next, VA examinations must be provided to determine the exact nature and etiology of any current residuals of cold weather injuries in the left foot and bilateral hands, a bilateral kidney disorder, and enlarged prostate.  In this regard, in disability compensation (service-connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence of in-service incurrence or aggravation of a disease or injury, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

In this case, with regard to the alleged residuals of cold weather injuries, a review of the Veteran's service treatment records (STRs) reveals complaints of sore fingers after being in the cold in March 1995.  The assessment was cold exposure injury.

Post-service, the Veteran testified during the March 2011 Travel Board hearing that, since his discharge from service, he has continued to experience residuals in his left foot and in both hands, including discolored toe nails, damage to the heels, susceptibility to cold weather and hot weather, and excessive sweating in the hands.  In this regard, as a layperson, the Veteran is competent to report continuity of symptomatology since service and the symptoms he has experienced over time.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Such competent evidence should be taken into account in a claim for service connection.  

The Veteran also has reported, and private medical treatment records show, a surgery in the left foot in 2005 and continued complaints of pain in the left foot thereafter.  The Veteran asserts that his left foot disorder stemmed from his cold weather injury incurred during active duty.

Thus, given evidence of in-service exposure to cold weather and complaints of symptotology related to cold-weather injury, competent testimony with regard to continuity of symptomatology over time, and competent testimony with regard to current symptomatology of residuals of cold-weather injuries, a VA examination is necessary for a definitive diagnosis and for a nexus opinion that addresses the question of whether any current residuals of cold-weather injury exists and whether any such residuals are service-related.  

With regard to the Veteran's bilateral kidney disorder, a review of VA treatment records reveals that January 2005 laboratory tests were abnormal.  A July 2005 ultrasound of the Veteran's kidneys showed that he had borderline small kidneys.  There was mild increased echogenicity of the kidneys, which suggested a mild renal disease process.  A June 2006 VA treatment record indicated probable nephrolithiasis.  

In this respect, the Board notes that, some chronic diseases, such as nephritis, are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  In this case, abnormalities in the kidneys were found within one year of the Veteran's discharge from service, and if found to have nephritis, service connection on a presumptive basis would be warranted.  Thus, a VA examination should be provided to ascertain the exact nature of any current kidney disorder.   

With respect to the Veteran's enlarged prostate, he has competently testified that he experienced symptomatology of his current prostate disorder in service.  He also asserts that he was provided large doses of Ibuprofen in service following his in-service fistulotomy, which has affected his prostate over time.  Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007); Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  See also March 2011 Travel Board hearing transcript.  Thus, a VA examination is necessary to determine whether the Veteran's enlarged prostate stemmed from his military service. 

Finally, a VA examination is necessary to determine the current nature, extent, and severity of the Veteran's status post fistulotomy.  In this regard, the Veteran has never been provided a VA examination for this disability, and there is evidence showing that his status post fistulotomy may have worsened.  Specifically, a December 2008 VA treatment record indicated that the Veteran was experiencing recurrent problems with abscesses and had been experiencing soilage for quite some time.  He also has testified that he experiences constant leakage and aggravation of the anal fissure due to diarrhea stemming from his service-connected anxiety disorder.  Thus, the Board finds that a VA examination is necessary to provide a clearer picture of the current nature, extent, and severity of the Veteran's service-connected status post fistulotomy.   

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran another VCAA notice letter advising him that establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with VA regulations; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

In addition, this letter should be compliant with 38 C.F.R. § 3.304(f)(5), as required for PTSD claims based on in-service personal assault or harassment.  See also Gallegos v. Peake, 22 Vet. App. 329, 336-37 (2008); Bradford v. Nicholson, 20 Vet. App. 200 (2006).  In particular, this notice must advise the Veteran that he may submit alternative forms of evidence to corroborate his account of an in-service assault and that behavioral changes may constitute credible supporting evidence of the stressor.  Please also attach a VA Form 21-0781a, Statement in Support of Claim for PTSD Secondary to Personal Assault.  

2.  Obtain all pertinent records of any medical treatment for the Veteran's disabilities currently on appeal from the appropriate VA medical centers (VAMC) dated from 2002 to January 2005, and treatment records from the Monroe and Shreveport VAMCs dated from May 2009 to the present.  

All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

3.  Arrange for the Veteran to undergo a VA examination, by an appropriate specialist, to determine the nature and extent of any current residuals of cold weather injuries to the left foot and to the hands, and the etiology of any such residuals.  The claims file must be made available for review of his pertinent medical and other history.  

The examination should include all necessary diagnostic testing or evaluation.  Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate whether the Veteran currently has any residuals of cold weather injuries in his left foot and/or in either of his hands, and if so, whether any such residuals are at least as likely as not (50 percent or more probable) incurred in or aggravated by service.  In making this determination, the examiner is to consider in-service complaints of cold-weather injuries to the right foot in January 2005 and to the fingers in March 1995.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim. 

4.  Arrange for the Veteran to undergo a VA examination, by an appropriate specialist, to determine the nature and extent of any current kidney disorder, including nephritis, abnormally small kidneys, or nephrolithiasis, and the etiology of any such disorder.  The claims file must be made available for review of his pertinent medical and other history.  

The examination should include all necessary diagnostic testing or evaluation.  Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate whether the Veteran currently has a bilateral kidney disorder, including nephritis, abnormally small kidneys, and/or nephrolithiasis, and if so, whether any such disorder is at least as likely as not (50 percent or more probable) incurred in or aggravated by service.  In making this determination, the examiner is to consider the VA treatment records dated in 2005, less than one year from the date of the Veteran's discharge from service, showing abnormal laboratory results regarding the kidneys, and ultrasound results showing borderline small kidneys and mild renal disease process.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim. 

5.  Also arrange for the Veteran to undergo a VA examination, by an appropriate specialist, to determine the nature and extent of any current prostate disorder, including enlarged prostate, and the etiology of any such disorder.  The claims file must be made available for review of his pertinent medical and other history.  

The examination should include all necessary diagnostic testing or evaluation.  Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate whether the Veteran currently has a prostate disorder, including enlarged prostate, and if so, whether any such disorder is at least as likely as not (50 percent or more probable) incurred in or aggravated by service.  In making this determination, the examiner is to consider the Veteran's competent testimony that he was prescribed large doses of Ibuprofen during service following his fistulotomy, which have caused him problems over time.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim. 

6.  Finally, schedule the Veteran for a VA examination, by an appropriate specialist, to determine the current nature and severity of his service-connected status post fistulotomy.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history, including, in particular, the records of his recent treatment.

The examination should include any diagnostic testing or evaluation deemed necessary.  The examiner is asked to identify and describe any current symptomatology, including any pain, leakage and the extent of any such leakage (i.e., slight, occasional moderate, or extensive), any involuntary bowel movements and the extent of any such involuntary bowel movements (i.e., occasional or frequent), and the requirement of any pads.  

The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence.

The examiner also should discuss the extent to which the service-connected status post fistulotomy affects the Veteran's ability to secure or maintain employment.  Specifically, the examiner should opine whether the Veteran's service-connected status post fistulotomy prevents him from securing or following a substantially gainful occupation, without consideration of any nonservice-connected disorders and advancing age.  

The examiner should provide a detailed discussion of the rationale for the opinion rendered with consideration of the pertinent lay and medical evidence of record.  If the examiner cannot provide any requested information, the report should so indicate.  

The Veteran is advised that failure to report for a scheduled VA examination without good cause may have adverse consequences for his claim.

7.  Readjudicate the claim for service connection for residuals of a cold weather injury in the left foot; claim for service connection for residuals of a cold weather injury in both hands; claim for service connection for a bilateral kidney disorder; claim for service connection for an enlarged prostate; claim for service connection for PTSD based on personal harassment; claim for entitlement to an initial compensable disability rating for status post fistulotomy prior to June 6, 2006; and claim for entitlement to an initial disability rating in excess of 10 percent for status post fistulotomy as of June 6, 2006, in light of the VA examinations provided and any additional medical evidence received since the issuance of the supplemental statement of the case (SSOC) in September 2009.  If the claims are not granted to the Veteran's satisfaction, send him and his representative another SSOC.  It must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  The Veteran and his representative should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


